252 F.2d 788
HOLLAND HIGHWAY EXPRESS, Inc., Appellant,v.EASTPORT SALES CORPORATION, Appellee.
No. 16683.
United States Court of Appeals Fifth Circuit.
March 18, 1958.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Ralph F. Miles, Hialeah, Fla., Warren A. Bishop, Hialeah, Fla., for appellant.
Morris Berick, Miami Beach, Fla., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
This appeal complains of a summary judgment entered for plaintiff in an action to recover from the defendant carrier sums which it failed to collect upon delivering C.O.D. shipments.  The undisputed documentary evidence established the appellant's obligation to collect for the shipper; it admitted its failure to do so; and it failed to tender prima facie proof of either total or partial payment by the consignee to the shipper.  The case was thus ripe for the entry of the judgment complained of.


2
The judgment is affirmed.